                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                            3:19-cv-620-RJC-DSC

EUGENE SCALIA, Secretary of               )
Labor,                                    )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )       CONSENT JUDGMENT ORDER
                                          )
INFORMATION CONTROL                       )
SYSTEMS, INC., INFORMATION                )
CONTROL SYSTEMS, INC. 401(K)              )
RETIREMENT PLANS, and DAVID               )
JACKSON ROGERS,                           )
                                          )
              Defendants.                 )
                                          )

       Plaintiff Secretary of Labor, pursuant to his authority under § § 502(a)(2)

and 502(a)(5), 29 U.S.C. § § 1132(a)(2) and 1132(a)(5), of the Employee Retirement

Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq. (“ERISA”), filed a

Complaint against Defendants Information Control Systems, Inc. and David

Jackson Rogers (collectively, “Defendants”), as well as the Information Control

Systems, Inc. 401(k) Retirement Plain (the “Plan”).1 (Doc. No. 1.) Defendants and

the Secretary have agreed to resolve all matters in controversy in this action, except

for the imposition by Plaintiff of any penalty pursuant to ERISA §502(l), 29 U.S.C.

§1132(l), and any proceedings related thereto, and said parties do now consent to

entry of a Judgment and Order by this Court in accordance herewith.




1The Information Control Systems, Inc. 401(l) Retirement Plan has been joined as a party
defendant pursuant to Rule 19 of the Federal Rules of Civil Procedure, solely to ensure that
complete relief may be granted.
                                             1

       Case 3:19-cv-00620-RJC-DSC Document 6 Filed 03/10/21 Page 1 of 9
A. The Secretary’s Complaint alleges that Defendants breached their fiduciary

   duties with respect to the Information Control Systems, Inc. 401(k)

   Retirement Plan (the “Plan”) by failing to discharge their duties under the

   Plan and by violating provisions of § § 404 and 406 of ERISA, 29 U.S.C. §

   §1104 and 1106, as set forth in the Complaint.

B. Defendants admit to the jurisdiction of the Court over them and over the

   subject matter of this action. Defendants admit that this Court has the

   authority to enforce this Order and that this Court is the most appropriate

   venue for any enforcement action which may be required as a result of this

   Order.

C. Defendants expressly waive any and all claims of whatever nature that they

   may have against the Secretary, any of his officers, agents, employees, or

   representatives, arising out of or in connection with the filing, prosecution,

   and maintenance of this civil action or any other proceeding and

   investigation incident thereto.

D. This Order represents a complete settlement of all the Secretary’s claims

   asserted in this action against Defendants, with the exception of any

   potential civil money penalties that may be assessed under § 502(l) of ERISA,

   29 U.S.C. § 1132(l). This Order is not binding upon any government agency

   other than the U.S. Department of Labor and only resolves claims arising out

   of this action as between the Secretary and Defendants.

E. The Secretary and Defendants expressly waive Findings of Fact and

   Conclusions of Law, except as otherwise set forth and addressed herein, and


                                       2

   Case 3:19-cv-00620-RJC-DSC Document 6 Filed 03/10/21 Page 2 of 9
   consent to the entry of this Order as a full and complete resolution of all

   claims and issues which were, or might have been, alleged in this action

   without trial or adjudication of any issue of fact or law raised in the

   Complaint.

F. This Order is written in accordance with the wishes of the Parties.

IT IS, THEREFORE, ORDERED that:

   1. The Court has jurisdiction over the parties to this Order and the subject

      matter of this action and is empowered to provide the relief herein.

   2. Defendants Rogers and Information Control Systems, Inc. (“the

      Company”), their agents, servants, employees, and all persons in active

      concert or participation with them are permanently enjoined and

      restrained from violating the provisions of Title I of ERISA.

   3. Defendants Rogers and Information Control Systems, Inc., with the

      exceptions noted in 5 and 6 below, are permanently enjoined from acting

      as fiduciaries, trustees, agents, or representatives in any capacity to any

      employee benefit plan, as defined by ERISA.

   4. As a result of their fiduciary breaches, Defendants have caused the

      accounts of Plan participants losses of $28,819.96, plus interest on those

      funds of $8,592.81 through January 31, 2020 calculated at the higher of

      the Plan’s rate of return or the applicable Internal Revenue Code section

      6621 Rate, for which they are jointly and severally liable. Judgment is

      hereby ordered against Defendants in the amount of $37,412.77.




                                       3

   Case 3:19-cv-00620-RJC-DSC Document 6 Filed 03/10/21 Page 3 of 9
5. The Plan has $13,780.33 in match and discretionary forfeiture allocations,

   which Defendants agree to apply as an offset against the amounts that the

   Plaintiff has alleged are due to the Plan, as authorized by ERISA §

   206(d)(4). The Plan document is hereby deemed amended to permit the

   distribution and offset of the forfeiture allocations, as provided herein. A

   full executed copy of this Consent Judgment and Order shall be

   maintained by the Plan administrator with all other documents and

   instruments governing the Plan.

6. Defendant Rogers may continue to act as a fiduciary and trustee only to

   the Plan and only until the Plan assets are distributed or a successor

   fiduciary is appointed as described herein. The Plan shall be terminated

   and its assets distributed as follows and in accordance with Plan

   provisions:

      a. The Plan’s cash assets shall be distributed to the Plan’s

         participants and beneficiaries, excluding Defendant Rogers, as soon

         as possible but in no event later than May 31, 2021.

      b. Upon termination of the Plan, Defendant Rogers shall give

         Plaintiff, through his undersigned legal representatives, written

         confirmation of such within five (5) business days.

      c. Defendant Rogers shall provide Plaintiff, through his undersigned

         legal representatives, an accounting of the asset distributions to the

         Plan participants and beneficiaries before the Plan assets are, in

         fact, distributed. The accounting shall include the participants and


                                    4

Case 3:19-cv-00620-RJC-DSC Document 6 Filed 03/10/21 Page 4 of 9
         beneficiaries’ names, addresses, social security numbers, dates of

         employment, and the allocation amounts.

      d. In the event that Defendant Rogers fails to distribute all of the

         Plan’s cash assets to the participants and beneficiaries on or before

         March 31, 2021, Defendant, upon Secretary’s motion, may be

         removed as trustee and fiduciary. Should the Plaintiff determine

         that it is necessary to remove Defendant, the Plaintiff shall

         recommend a successor fiduciary who shall be appointed by the

         Court upon the Plaintiff’s motion.

      e. In the event a successor trustee is appointed, Defendant Rogers

         shall pay any and all reasonable costs and fees associated with the

         appointment and services provided by the successor trustee.

7. Defendant Rogers certifies, represents and warrants to this Court under

   penalty of perjury pursuant to 28 U.S.C. § 1746, that he no longer works

   for Information Control Systems, Inc., that the Company’s operations are

   limited to one remaining contract, and that neither he nor the Company

   are able to make full or partial restitution to the Plan. Defendant Rogers

   specifically acknowledges that the Secretary expressly relies on his

   representation with respect to Information Control Systems, Inc. in

   entering into this Consent Judgment, and that his representation as to

   the operations and financial condition of Information Control Services,

   Inc. is a necessary and material condition precedent to the Secretary’s

   agreement to the terms in this Consent Judgment and Order.


                                   5

Case 3:19-cv-00620-RJC-DSC Document 6 Filed 03/10/21 Page 5 of 9
8. By entering into this Consent Judgement, Defendant Rogers certifies,

   represents, and warrants to the Court under penalty of perjury pursuant

   to 28 U.S.C. § 1746 that the financial declaration, including the exhibits

   attached thereto, (“the Financials”) submitted to the Secretary are a true

   and complete disclosure of his assets and that he is in fact presently

   unable to make a full or partial restitution to the Plan. The Secretary,

   after consideration of Rogers’ certification with respect to the operations

   and financial condition of Information Control Systems, Inc. and himself

   personally, and after a review of the Financials, expressly relies upon

   such representations in agreeing to this Consent Judgment and Order.

9. Defendant Rogers specifically acknowledges that the Secretary expressly

   relies on the information provided in the Financial in entering into this

   Consent Judgment, and that his submission of these documents and his

   affirmation of the truthfulness of the information contained therein to this

   Court are a necessary and material condition precedent to the Secretary’s

   agreement to the terms in this Consent Judgment and Order. Rogers

   shall notify the Secretary of any material change to his or the Company’s

   financial condition.

10. The Secretary reserves the right to proceed with collection action(s). The

   Secretary further reserves the right to initiate contempt proceedings

   against Defendants Rogers and/or Information Control Systems, Inc. in

   the event that the Secretary discovers that Information Control Systems,

   Inc.’s operations or financial condition and/or Rogers’ financial condition is


                                    6

Case 3:19-cv-00620-RJC-DSC Document 6 Filed 03/10/21 Page 6 of 9
   contrary to Rogers’ certification, or that the Financials, financial

   disclosure forms, and/or tax returns provided in accordance with

   paragraph 7, above, are materially accurate. The Secretary also reserves

   the right to seek immediate recovery of an amount up to the outstanding

   balance owed to the Plan in the event of any material inaccuracy in the

   certification of Information Control Systems, Inc.’s operations or financial

   condition and/or Rogers’ financial condition, and/or the Financials

   submitted by Rogers in accordance with this Consent Judgment and

   Order, or if a material improvement in Information Control Systems,

   Inc.’s or Rogers’ financial condition results in additional funds able to

   satisfy the Plan’s losses.

11. If at any time after the entry of this Consent Judgment and Order, the

   Secretary has reason to believe that Rogers’ certification of Information

   Control Systems, Inc.’s operations or financial condition, Rogers’ financial

   condition, and/or the Financials contain material misrepresentations or

   omissions, the Secretary shall be permitted to make an appropriate

   motion for permission to conduct discovery and to establish at an

   evidentiary hearing that Rogers has made a material misrepresentation

   or omission. If the Court finds that a material misrepresentation or

   omission has been made, the Court shall enter a Supplemental Order

   against Rogers and/or Information Control Services, Inc. order it/him to

   pay to the Plan immediately the amount by which the actual value of

   assets was understated.


                                    7

Case 3:19-cv-00620-RJC-DSC Document 6 Filed 03/10/21 Page 7 of 9
12. During the period beginning with the entry of this Order and ending on

   December 31, 2029 (the “Financial Disclosure Period”), Rogers shall, no

   later than thirty (30) calendar days following the filing of his federal tax

   return for calendar years 2019 through 2028, complete and submit to the

   Secretary a financial declaration in the format attached hereto as Exhibit

   A. Rogers shall also submit his completed, executed federal income tax

   return, including all schedules, by May 1 (or November 1 if an extension is

   filed) of the calendar year following the calendar year for which said

   return was filed, or a statement that no such tax return was completed or

   filed for that calendar year and the reason(s) no filing occurred. Rogers’

   financial disclosure form and tax returns shall be submitted to the

   Secretary at the following address:

                    United States Department of Labor
                    Attn: Isabel Culver, Regional Director
                    Employee Benefits Security Administration
                    61 Forsyth Street, SW
                    Suite 7B54
                    Atlanta, GA 30303

13. Rogers declares and affirms that the terms of this Consent Judgment and

   Order are not now inconsistent with any qualified domestic relations

   order of any court of competent jurisdiction wherein any domestic

   relations matter between his and a former spouse has been filed, or is

   pending; that she will not enter into any qualified domestic relations order

   that is inconsistent with the terms of this Consent Judgment and Order;

   and that this Consent judgment and Order constitutes a settlement

   described by ERISA Section 206(d)(4)(A)(iii), 29 U.S.C. § 1056(d)(4)(A)(iii).

                                    8

Case 3:19-cv-00620-RJC-DSC Document 6 Filed 03/10/21 Page 8 of 9
                         14. This Consent Judgment resolves all claims of Plaintiff’s Complaint with

                            the following exceptions:

                               a. This Judgment does not adjudicate or otherwise affect any potential

                                  civil money penalties that may be assessed under §502(l) of the Act.

                               b. This Judgment does not affect or bind any governmental agency

                                  other than the United States Department of Labor.

                               c. This Court retains jurisdiction for purposes of enforcing compliance

                                  with the terms of this Consent Order and Judgment.

                         15. Each party shall bear his or its own costs and expenses, including

                            attorneys’ fees, arising in connection with any stage of the above-

                            referenced proceeding including, but not limited to, attorneys’ fees which

                            may be available under the Equal Access to Justice Act, as amended.



                         SO ORDERED.




Signed: March 10, 2021




                                                            9

                         Case 3:19-cv-00620-RJC-DSC Document 6 Filed 03/10/21 Page 9 of 9
